DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunnett et al. (US 8,515,520 B2). 
As to claim 1, 8 and 13, Brunnett et al. discloses a neural interface for interfacing with a target vessel comprising: a spinal portion configured to house electrical leads for one or more electrodes and configured to provide a supporting structure (lead, depicted as 360 in Figure 11, for example; e.g., cols. 22-23, lines 46-67 and 1-2, respectively); a flexible inner flap (cuff portion, depicted as 304 in Figures 9-11, for example) connected to at least a first side of the 
As to claims 2, 4 and 14, Brunnett et al. discloses a first portion of the flexible inner flap is connected to the second side of the spinal portion and includes one or more protrusions (distal portion, depicted as 342 in Figures 9-11) on an outer surface of the first portion, and wherein a second portion of the flexible inner flap is connected to the first side of the spinal portion and includes the one or more electrodes (see Figures 9-11, for example); wherein one or more holes (recess, depicted as 310 in Figures 9-11) are formed in the outer flap and configured to receive the one or more protrusions (see Figure 10). 
As to claims 9 and 15, Brunnett et al. discloses the flexible inner flap has a first hardness and the outer flap has a second hardness, and wherein the second hardness is greater than the first hardness (e.g., col. 23, lines 9-36; the inner flap (cuff portion) is more flexible than the outer flap (finger) in order to “adapt to flexibly move between” the open position and the closed position retained in the finger portion, see Figure 10). 


Claims 22-22, 26-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier et al. (US 6,292,703 B1). 
As to claim 22, Meier et al. discloses a coil electrode for a neural interface comprising: a central portion extending from a proximate end of the coil electrode to a distal end (e.g., see Figures 1, 3 and 4A-4B); two or more filar spirally wound around the central portion from the proximate end to the distal end (e.g., col. 2, lines 2-14), wherein the two or more filar are connected to a lead for controlling the coil electrode at the proximate end (e.g., see Figure 1; also see Abstract); and a plug at the distal end for terminating the two or more filar (e.g., see Figure 1). 
As to claim 23, Meier et al. discloses the coil electrode is configured to be partially embedded in a flexible inner flap of the neural interface and extend orthogonal to a target vessel around which the flexible inner flap is positioned (e.g., cols. 1-2, lines 54-67 and 1-27, respectively). 
As to claim 24, Meier et al. discloses the flexible inner flap includes at least two coil electrodes, one of which is configured to have a positive polarity and one of which is configured to have a negative polarity (e.g., cols. 2-3, lines 62-67 and 1-5, respectively). 
As to claim 26, Meier et al. discloses the spirally wound two or more filar are longitudinally compliant (e.g., col. 2, lines 1-12). 
As to claim 27, Meier et al. discloses the coil electrode is less flexible than the flexible inner flap (e.g., cols. 1-2, lines 58-67 and 1-12, respectively). 
As to claim 28, Meier et al. discloses the two or more filar include a plurality of filar and each filar among the plurality of filar are configured to have a polarity that may be the same or different from the polarity of other filar (e.g., cols. 2-3, lines 62-67 and 1-5, respectively). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brunnett et al. (US 8,515,520 B2) in view of Meier et al. (US 6,292,703 B1). Brunnett et al. discloses the neural interface substantially as claimed with electrodes disposed on the interior, but does not explicitly disclose that the electrodes are coil electrodes. Meier et al. discloses coil electrodes disposed in a neural interface (see Figures 3 and 4a-4b, for example) where “the electrode or electrodes is or are formed by a structure which is elastically deformable in a plurality of directions and is or are spatially integrated into the carrier. That serves to at least alleviate or prevent the formation of cracks or ruptures or detachment of the electrode from the carrier, even after use over a relatively prolonged period of time, in conjunction with an elastic carrier. A particularly suitable configuration in that respect is a helical shape which enjoys tensile elasticity in the direction of the longitudinal axis of the coil configuration and which enjoys flexural elasticity and compressive elasticity perpendicularly to the direction of the longitudinal axis. In accordance with a preferred feature of the invention the at least one electrode is formed from a multiple coil” (col. 2, lines 2-14). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrode(s) of Brunnett et al. to be coil electrodes as disclosed by Meier et al. in order to provide the predictable results of enabling elastic deformation of the electrode(s) to insure integrity of electrodes and maintain contact with the target vessel (Meier et al., col. 2, lines 2-14). 

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brunnett et al. (US 8,515,520 B2) in view of Holleman et al. (US 5,003,992). Brunnett et al. discloses the invention substantially as claimed with a silicone material (e.g., col. 20, lines 21-26) and “embedded drugs include, but are not limited to, anti-inflammatory agents or drugs to promote implant integration and biocompatibility” (col. 21, lines 11-23) but does not explicitly disclose the drug is a steroid. Holleman et al. discloses “the drug to be dispensed is a steroid compounded with silicone rubber based medical adhesive to form a monolithic controlled release device (MCRD). The MCRD is located in a chamber within the stimulation electrode, and elutes out of the electrode through a porous elution path. The steroid acts as an antiinflammatory agent, reducing the adverse reaction of the tissue to the stimulation electrode” (col. 1, lines 10-35).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the embedded drug of Brunnett et al. to be a steroid as disclosed by Holleman et al. in order to provide the predictable results of “reducing the adverse reaction of the tissue to the stimulation electrode” (e.g., Holleman et al., col. 1, lines 10-35).  

 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSSA M ALTER/Primary Examiner, Art Unit 3792